 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                 No. 2:19-CV-1025-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    SANTA BARBARA COUNTY
      SUPERIOR COURT,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. The petition challenges a conviction and/or sentence

20   issued by the Santa Barbara County Superior Court. Pursuant to 28 U.S.C § 2241(d), courts in

21   both the district of conviction and the district of confinement have concurrent jurisdiction over

22   applications for habeas corpus filed by state prisoners. See Braden v. 30th Judicial Circuit Court,

23   410 U.S. 484 (1973). Because any and all witnesses and evidence necessary for the resolution of

24   petitioner's application are more readily available in Santa Barbara County, which is within the

25   boundaries of the United States District Court for the Central District of California, this matter

26   should be transferred to that court. See id. at 499 n.15.

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

 2   United States District Court for the Central District of California.

 3

 4

 5   Dated: June 12, 2019
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
